Citation Nr: 1712059	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-02 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for Crohn's disease prior to October 1, 2012.

2.  Entitlement to an initial disability rating in excess of 10 percent for anemia and headaches, prior to March 4, 2008, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to July 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In a March 2016 decision, the Board granted an increased 60 percent disability rating for the Veteran's Crohn's disease, effective October 1, 2012.  In so far as a higher rating was not granted prior to October 1, 2012, the Veteran appealed the March 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Order, the Court granted a Joint Motion for Remand and remanded the Board's decision for further development.

The issue of entitlement to an increased rating for alopecia has been raised by the record in a February 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement for increased ratings for anemia was remanded for further development in March 2016.  For the reasons described below this issue must again be remanded and the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In light of the Court's remand for additional review of the evidence prior to October 1, 2012, additional development is necessary.

The Board finds that a retrospective medical evaluation is warranted so that a medical examiner may consider the appeal period prior to October 1, 2012.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Turning to the issue of increased ratings for anemia, the March 2016 Board remand requested that the Veteran be scheduled for a new VA examination.  In so doing the Board noted that the previous January 2015 examination failed to note whether the Veteran had cardiac symptoms associated with higher ratings to include congestive failure, dyspnea on mild exertion, dyspnea at rest, cardiomegaly, tachycardia, or syncope.  The claims file demonstrates that the Veteran was scheduled for an examination in September 2016 but failed to report for her examination.  A November 2016 report of contact noted that the Veteran asserted that she was notified of her examination by phone only the day before the examination and she was unable to get off of work, she asked that the examination be rescheduled. 

The Board finds that the Veteran should be afforded a new VA examination.  In so finding, the Board reminds the Veteran that should she miss her examination without showing good cause her claim will be considered on the evidence of record.  38 C.F.R. § 3.655; see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature, extent, and severity of her Crohn's disease between August 2006 and September 30th, 2012.  The claims folder should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  The examiner should indicate whether, during the referenced time period, the Veteran's Crohn's disease manifestations were moderately severe with frequent exacerbations; or severe with numerous attacks a year and malnutrition, with health only fair during remissions; or pronounced, resulting in marked malnutrition, anemia and general debility or with serious complication as liver abscess.

2.  Schedule the Veteran for a VA examination to determine the current nature, extent, and severity of her anemia and headaches.  The claims folder should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.

a.  All studies indicated should be performed, and in particular, a laboratory study should be performed to determine the Veteran's current hemoglobin level.  All results from the indicated studies should be made available to the examining physician in conjunction with the completion of his or her examination report.

b.  The examiner should identify all manifestations of the Veteran's disability, including any high output congestive failure, dyspnea on mild exertion, dyspnea at rest, cardiomegaly, tachycardia, or syncope.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and her representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







